CONSENT AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS CONSENT AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), with an effective date of November 8, 2013, is by and among the
Lenders party hereto, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company, as the agent for the Lenders (in such capacity, "Agent"), MDC
PARTNERS INC., a Canadian corporation ("Parent"), Maxxcom Inc., a Delaware
corporation ("Borrower"), and each of the Subsidiaries of Parent identified on
the signature pages hereof (together with Parent and Borrower, the "Loan
Parties").

 

WHEREAS, Parent, Borrower, the other Loan Parties, Agent, and Lenders are
parties to that certain Amended and Restated Credit Agreement dated as of March
20, 2013 (as amended, modified or supplemented from time to time, the "Credit
Agreement");

 

WHEREAS, Borrower has advised Agent and Lenders that Parent desires to settle in
cash all of the outstanding Stock Appreciation Rights (the "SARs") issued
pursuant to the Parent's Stock Appreciation Rights Plan adopted as of January 1,
2003, as amended, for an aggregate settlement price in an amount not to exceed
$80,000,000 (the "SAR Redemption"), and

 

WHEREAS, Borrower, Agent and the Lenders have agreed to amend and modify the
Credit Agreement as provided herein, subject to the terms and provisions hereof.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.             Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

2.             Consent. Subject to the satisfaction of the conditions set forth
in Section 5 below and in reliance upon the representations and warranties of
the Loan Parties set forth in Section 6 below, Agent and Lenders hereby consent
to (a) the SAR Redemption and (b) the payment by the Loan Parties of dividends
to Parent up to an aggregate amount necessary to permit Parent to consummate the
SAR Redemption (the "SAR Dividend") so long as, in each case, (i) at the time of
making each of the SAR Redemption and the SAR Dividend, no Default or Event of
Default exists or would arise therefrom, (ii) Excess Availability, after giving
effect to each of the SAR Redemption and the SAR Dividend, exceeds the
Applicable Excess Availability Amount, (iii) Availability, after giving effect
to each of the SAR Redemption and the SAR Dividend, exceeds the Applicable
Availability Amount and (iv) each of the SAR Redemption and the SAR Dividend are
made on or before the date that is 30 Business Days following February 12, 2014.
This is a limited consent and shall not demonstrate a course of dealing or be
deemed to constitute a consent to any other departure from the requirements of
any provision of the Credit Agreement.

 

3.            Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 5 below and in reliance upon the representations
and warranties of the Loan Parties set forth in Section 6 below, the Credit
Agreement is hereby amended as follows:

 



 

 

 

(a)          Section 6.9(g) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(g) so long as (i) no Default or Event of Default exists or would otherwise
arise as a result thereof, (ii) Excess Availability, after giving effect
thereto, exceeds the Applicable Excess Availability Amount and (iii)
Availability, after giving effect thereto, exceeds the Applicable Availability
Amount (such conditions, collectively, the "Restricted Junior Payment Basket
Conditions"), Parent and its Subsidiaries may make Restricted Junior Payments in
any fiscal year ending on or after December 31, 2013, not otherwise permitted
pursuant to clauses (a) through (f) above, (1) during the fiscal year ending
December 31, 2013, up to an aggregate amount not to exceed, during such fiscal
year, an amount equal to (I) 75% of Excess Cash Flow for the period commencing
January 1, 2012 and ending December 31, 2012, less (II) the sum of (x) the
aggregate amount of Restricted Junior Payments made pursuant to clause (f) of
this Section 6.9 in the fiscal year ending December 31, 2013 and (y) the
aggregate amount of Investments made pursuant to clause (t) of the definition of
"Permitted Investments" in the fiscal year ending December 31, 2013 and (2) on
any date after December 31, 2013, up to an aggregate amount not to exceed an
amount equal to (I) 75% of Excess Cash Flow for the period commencing January 1,
2012 and ending on the last day of the then most recently ended fiscal quarter
less (II) the sum of (x) the aggregate amount of Restricted Junior Payments made
pursuant to this clause (g) and clause (f) of this Section 6.9 during the period
commencing on January 1, 2013 and ending on such date and (y) the aggregate
amount of Investments made pursuant to clause (t) of the definition of
"Permitted Investments" during the period commencing January 1, 2013 and ending
on such date.

 

(b)          The definition of "Excess Cash Flow" Set forth in Schedule 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

 

"Excess Cash Flow" means, for any fiscal period and with respect to Parent and
its Subsidiaries determined on a consolidated basis, (a) EBITDA for such fiscal
period, minus (b) the sum of (i) the cash portion of Interest Expense paid
during such fiscal period, (ii) the cash portion of portion of Taxes paid during
such fiscal period, (iii) Capital Expenditures made during such fiscal period
(excluding amounts related to Capital Leases), and (iv) all principal payments
of Indebtedness made during such fiscal period (including payments related to
Capital Leases).

 

(c)          The definition of "Permitted Investments" set forth in Schedule 1.1
of the Credit Agreement is hereby amended (i) to delete the "and" appearing at
the end of clause (r) and replace it with ",", (ii) to delete the "." appearing
at the end of clause (s) and replace it with ", and" and (iii) to add the
following clause (t) following clause (s):

 

 

(t) so long as the Restricted Junior Payment Basket Conditions are satisfied,
any Investments made (i) during the fiscal year ending December 31, 2013, up to
an amount not to exceed, during such fiscal year, an amount equal to (I) 75% of
Excess Cash Flow for the period commencing January 1, 2012 and ending December
31, 2012, less (II) the sum of the aggregate amount of Restricted Junior
Payments made pursuant to clauses (f) or (g) of Section 6.9 in the fiscal year
ending December 31, 2013 and (ii) on any date after December 31, 2013, up to an
aggregate amount not to exceed an amount equal to (I) 75% of Excess Cash Flow
for the period commencing January 1, 2012 and ending on the last day of the then
most recently ended fiscal quarter less (II) the sum of the aggregate amount of
Restricted Junior Payments made pursuant to clauses (f) or (g) of Section 6.9
and Investments made pursuant to this clause (t) during the period commencing
January 1, 2013 and ending on such date.

 



-2-

 

 

(d)          Section 5.12 of the Credit Agreement shall be amended to add the
following proviso at the end of the first sentence thereof:

 

 

"; provided, further, that in connection with any Real Property, Borrower will
deliver such documents as are reasonably requested by any Lender in connection
with compliance with the National Flood Insurance Reform Act of 1994 and related
legislation and regulations."

 

4.            Ratification; Other Acknowledgments. This Amendment, subject to
satisfaction of the conditions provided below, shall constitute an amendment to
the Credit Agreement and all of the other Loan Documents as appropriate to
express the agreements contained herein. The Credit Agreement (other than as
amended by this Amendment) and the other Loan Documents shall remain unchanged
and in full force and effect in accordance with their original terms.

 

5.            Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:

 

(a)          Agent shall have received a fully executed copy of this Amendment;
and

 

(b)          No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.

 

6.            Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders, after giving effect to this Amendment:

 

(a)          All representations and warranties contained in the Credit
Agreement (as amended by this Amendment) and the other Loan Documents are true
and correct on and as of the date of this Amendment, in each case as if then
made, other than representations and warranties that expressly relate solely to
an earlier date (in which case such representations and warranties were true and
correct on and as of such earlier date);

 

(b)          No Default or Event of Default has occurred and is continuing; and

 

(c)          the execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of such Loan
Party.

 



-3-

 

 

7.            Miscellaneous.

 

(a)          Expenses. Borrower agrees to pay on demand all costs and expenses
of Agent (including the reasonable fees and expenses of outside counsel for
Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

 

(b)          Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.

 

(c)          Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Receipt by telecopy or electronic mail of any executed signature
page to this Amendment shall constitute effective delivery of such signature
page.

 

(d)          References. Any references in the Credit Agreement to "this
Agreement", and any references to the Credit Agreement contained in any
document, instrument or agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.

 

(e)          Loan Document. This Amendment shall constitute a "Loan Document" as
defined in the Credit Agreement.

 

(f)          No Waiver of Rights. Except as expressly set forth herein, the
terms and provisions set forth in this Amendment shall not be deemed to be a
consent to the modification or waiver of any other term or condition of the
Credit Agreement, and shall not be deemed to waive or modify any rights of Agent
or the Lenders.

 

8.            Release.

 

(a)          In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

 



-4-

 

 

(b)          Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)          Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[Signature Page Follows]

 

 

 

 

-5-

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

 

MDC PARTNERS INC., a federal company
organized under the laws of Canada


By: /s/ Mitchell Gendel                                         

Name: Mitchell Gendel                                          
Title: Authorized Signatory

 

 

By: /s/ David Ross                                                 

Name: David Ross                                                  
Title: Authorized Signatory

 

 

 

  MAXXCOM INC.,
a Delaware corporation


By: /s/ Mitchell Gendel                                           
Name: Mitchell Gendel                                            
Title:    Authorized Signatory


By: /s/ David Ross                                                    
Name: David Ross                                                     
Title:    Authorized Signatory

 

 

 

Signature Pages to Consent and First Amendment to Amended and Restated Credit
Agreement

 

 



 

6 DEGREES INTEGRATED COMMUNICATIONS CORP

 

72ANDSUNNY PARTNERS, LLC

 

ACCENT MARKETING SERVICES, L.L.C.

 

ACCUMARK PARTNERS INC. (formerly known as 6 Degrees Integrated Communications
Inc.)

 

ALLISON & PARTNERS LLC

 

ANOMALY PARTNERS LLC

 

ANOMALY INC.

 

ATTENTION PARTNERS LLC

 

BOOM MARKETING INC.

 

BRUCE MAU DESIGN INC.

 

BRUCE MAU DESIGN (USA) LLC

 

BRUCE MAU HOLDINGS LTD.

 

BRYAN MILLS IRADESSO CORP.

 

CAPITAL C PARTNERS GP INC.

 

CAPITAL C PARTNERS LP
By:   Capital C Partners GP Inc.
          Its general partner

 

COLLE & MCVOY LLC

 

COMPUTER COMPOSITION OF CANADA LP

By:   MDC Canada GP Inc.
         Its general partner

 

CONCENTRIC PARTNERS LLC

 

CRISPIN PORTER & BOGUSKY EUROPE AB

 

CRISPIN PORTER & BOGUSKY LLC

 

DONER PARTNERS LLC

 

DOTGLU LLC

 

 

 



Signature Pages to Consent and First Amendment to Amended and Restated Credit
Agreement





 

 

 

HELLO DESIGN, LLC

 

HL GROUP PARTNERS LLC

 

INTEGRATED MEDIA SOLUTIONS PARTNERS LLC

 

KBP HOLDINGS LLC

 

KBS+P ATLANTA LLC (formerly known as Fletcher Martin LLC)

 

KBS+P CANADA LP KBS+P CANADA SEC

By:  MDC Canada GP Inc.
        Its general partner

 

KENNA COMMUNICATIONS GP INC.

 

KENNA COMMUNICATIONS LP

By:  Kenna Communications GP Inc.
        Its general partner

 

KIRSHENBAUM BOND SENECAL & PARTNERS LLC (formerly known as Kirshenbaum Bond &
Partners LLC)

 

KIRSHENBAUM BOND & PARTNERS WEST LLC

 

KWITTKEN PR LLC

 

LAIRD + PARTNERS NEW YORK LLC

 

LBN PARTNERS LLC

 

MAXXCOM GLOBAL MEDIA LLC

 

MAXXCOM INC.

 

MAXXCOM (USA) FINANCE COMPANY

 

MAXXCOM (USA) HOLDINGS INC.

 

MDC ACQUISITION INC.

 

MDC CANADA GP INC.

 

MDC CORPORATE (US) INC.

 

 

 



Signature Pages to Consent and First Amendment to Amended and Restated Credit
Agreement





 

 

 

MDC INNOVATION PARTNERS LLC (d/b/a Spies & Assassins)

 

MDC TRAVEL, INC.

 

MONO ADVERTISING, LLC

 

NEW TEAM LLC

 

NORTHSTAR MANAGEMENT HOLDCO INC.

 

NORTHSTAR RESEARCH GP LLC

 

NORTHSTAR RESEARCH HOLDINGS CANADA INC.

 

NORTHSTAR RESEARCH HOLDINGS USA LP

 

NORTHSTAR RESEARCH PARTNERS INC.

 

NORTHSTAR RESEARCH PARTNERS (USA) LLC

 

OUTERACTIVE, LLC

 

PULSE MARKETING, LLC

 

REDSCOUT LLC

 

RELEVENT PARTNERS LLC

 

RJ PALMER PARTNERS LLC

 

SKINNY NYC LLC

 

SLOANE & COMPANY LLC

 

SOURCE MARKETING LLC

 

STUDIO PICA INC.

 

TARGETCAST LLC



TARGETCOM LLC

 

TC ACQUISITION INC.

 

THE ARSENAL LLC (formerly known as Team Holdings LLC)

 

TRACK 21 LLC

 

 

 

Signature Pages to Consent and First Amendment to Amended and Restated Credit
Agreement

 

 

 

TRADE X PARTNERS LLC

 

UNION ADVERTISING CANADA LP

By:  MDC Canada GP Inc.
        Its general partner

 

VARICK MEDIA MANAGEMENT LLC

 

VERITAS COMMUNICATIONS INC.

 

VITRO PARTNERS LLC

 

VITROROBERTSON LLC

 

X CONNECTIONS INC.

 

YAMAMOTO MOSS MACKENZIE, INC.

 

ZYMAN GROUP, LLC

 

 

By: /s/ Mitchell Gendel                                           

Name: Mitchell Gendel                                            
Title: Authorized Signatory

 

 

By: /s/ David Ross                                                   

Name: David Ross                                                     
Title: Authorized Signatory

 

 

 

 

Signature Pages to Consent and First Amendment to Amended and Restated Credit
Agreement

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC,

formerly known as Wells Fargo Foothill, LLC, as

Agent and as a Lender


By: /s/ Jason Shanahan                                                 
Name: Jason Shanahan                                                  
Title: Vice President                                                         

 

  JPMorgan Chase Bank, N.A., as a Lender


By: /s/ Thomas J. Cox                                                        
Name: /s/ Thomas J. Cox                                                   
Title: Managing Director                                                    

 

  Bank of Montreal, as a Lender


By: /s/ Nagmeh
Hashemifard                                                        
Name: /s/ Nagmeh Hashemifard                                                   
Title: Managing Director                                                    

 

 

 

Signature Pages to Consent and First Amendment to Amended and Restated Credit
Agreement 



 

